226 F.2d 834
Walter A. ROBINSON, Superintendent of Insurance of Ohio, Appellant,v.BANKERS LIFE AND CASUALTY COMPANY, Appellee.
No. 12508.
United States Court of Appeals Sixth Circuit.
Oct. 11, 1955.

C. William O'Neill, Franklin A. Kropp.  Columbus, Ohio, John M. Bowsher, Columbus, Ohio, for appellant.
Charles F. Short, Jr., Chicago, Ill., Arthur L. Rowe, Columbus, Ohio, for appellee.
Before SIMONS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This cause coming on to be heard upon appellee's motion to dismiss the appeal for lack of jurisdiction, and having been submitted on the record and briefs without argument of counsel;


2
And it appearing that the order of the District Court herein appealed from was an order of the District Court for the Southern District of Ohio, overruling appellant's motion to quash a subpoena duces tecum which had been issued in connection with the taking of a deposition in Ohio for use in an action pending in the District Court for the Southern District of Florida, Rule 45(d), Rules of Civil Procedure, 28 U.S.C.;


3
And the Court being of the opinion that such an order is not a final or appealable order; Secs. 1291, 1292, Title 28, U.S.Code; Cobbledick v. United States, 309 U.S. 323, 60 S.Ct. 540, 84 L.Ed. 783; Alexander v. United States, 201 U.S. 117, 26 S.Ct. 356, 50 L.Ed. 686; In re Manufacturers' Trading Corp., 6 Cir., 194 F.2d 948; National Nut Co. v. Kelling Nut Co., 7 Cir., 134 F.2d 532; Dille v. Carter Oil Co., 10 Cir., 174 F.2d 318; Thomas French & Sons v. International Braid Co., 1 Cir., 146 F.2d 735; Dugan & McNamara Inc. v. Clark, 3 Cir., 170 F.2d 118.


4
It is ordered that the motion be sustained and the appeal is hereby dismissed for lack of jurisdiction.